TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00325-CV



                        Kenneth R. Jacob and Blair Jacob, Appellants

                                                 v.

               Neal Wood, Individually, and d/b/a Neal Wood Electric, Appellee


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. GN402180, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Kenneth R. Jacob and Blair Jacob have filed a motion to consolidate this

appeal, cause number 03-06-00325-CV, into cause number 03-06-00210-CV. Because the trial court

orders granting summary judgment were merged into a single final and appealable judgment, we

grant appellants’ motion. The record and all pertinent documents from this appeal will be transferred

into cause number 03-06-00210-CV. There will be no further activity in cause number 03-06-00325-

CV.



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson, and Pemberton

Consolidated

Filed: August 18, 2006